Opinion by
Keefe, J.
In accordance with stipulation of counsel and cited cases, the following allowances were made by the court to compensate for foreign substances on the outside of certain cheese: (1) 2½ percent for cheese similar to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 42146 and 48269; (2) 1 percent for cheese similar to Reggiano cheese the subject of said C. D. 706; and (3) 2 percent for cheese similar to Moliterno cheese the subject of Abstract 41794.